
	
		I
		112th CONGRESS
		1st Session
		H. R. 2084
		IN THE HOUSE OF REPRESENTATIVES
		
			June 2, 2011
			Mrs. Davis of
			 California introduced the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To amend the Help America Vote Act of 2002 to allow all
		  eligible voters to vote by mail in Federal elections.
	
	
		1.Short TitleThis Act may be cited as the
			 Universal Right to Vote by Mail Act of
			 2011.
		2.FindingsCongress finds the following:
			(1)An inequity of voting rights exists in the
			 United States because voters in some States have the universal right to vote by
			 mail while voters in other States do not.
			(2)Many voters often have work, family, or
			 other commitments that make getting to polls on the date of an election
			 difficult or impossible. Under current State laws, many of these voters are not
			 permitted to vote by mail.
			(3)Twenty-nine States and the District of
			 Columbia currently allow universal absentee voting (also known as
			 no-excuse absentee voting), which permits any voter to request a
			 mail-in ballot without providing a reason for the request, and no State which
			 has implemented no-excuse absentee voting has switched back.
			(4)Voting by mail gives voters more time to
			 consider their choices, which is especially important as many ballots contain
			 greater numbers of questions about complex issues than in the past due to the
			 expanded use of the initiative and referendum process in many States.
			(5)Allowing all
			 voters the option to vote by mail can lead to increased voter
			 participation.
			(6)Allowing all voters the option to vote by
			 mail can reduce waiting times for those voters who choose to vote at the
			 polls.
			(7)Voting by mail is preferable to many voters
			 as an alternative to going to the polls. Voting by mail has become increasingly
			 popular with voters who want to be certain that they are able to vote no matter
			 what comes up on Election Day.
			(8)No evidence exists
			 suggesting the potential for fraud in absentee balloting is greater than the
			 potential for fraud by any other method of voting.
			(9)Many of the reasons which voters in many
			 States are required to provide in order to vote by mail require the revelation
			 of personal information about health, travel plans, or religious activities,
			 which violate voters’ privacy while doing nothing to prevent voter
			 fraud.
			(10)State laws which require voters to obtain a
			 notary signature to vote by mail only add cost and inconvenience to voters
			 without increasing security.
			3.Promoting Ability
			 of Voters to Vote by Mail in Federal Elections
			(a)In
			 GeneralSubtitle A of title III of the Help America Vote Act of
			 2002 (42 U.S.C. 15481 et seq.) is amended by inserting after section 303 the
			 following new section:
				
					303A.Promoting
				Ability of Voters to Vote by Mail
						(a)In
				GeneralIf an individual in a
				State is eligible to cast a vote in an election for Federal office, the State
				may not impose any additional conditions or requirements on the eligibility of
				the individual to cast the vote in such election by mail, except to the extent
				that the State imposes a deadline for requesting the ballot and related voting
				materials from the appropriate State or local election official and for
				returning the ballot to the appropriate State or local election
				official.
						(b)Rule of
				ConstructionNothing in this section shall be construed to affect
				the authority of States to conduct elections for Federal office through the use
				of polling places at which individuals cast ballots on the date of the
				election.
						(c)Effective
				DateA State shall be required to comply with the requirements of
				this section with respect to elections for Federal office held in years
				beginning with
				2014.
						.
			(b)Conforming
			 Amendment Relating to EnforcementSection 401 of such Act (42
			 U.S.C. 15511) is amended by striking and 303 and inserting
			 303, and 303A.
			(c)Clerical
			 AmendmentThe table of contents for such Act is amended by
			 inserting after the item relating to section 303 the following new item:
				
					
						Sec. 303A. Promoting ability of voters to
				vote by
				mail.
					
					.
			
